Citation Nr: 1224634	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-41 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for "growths" on the back and lower stomach, to include as being due to ionizing radiation exposure.

3.  Entitlement to service connection for the residuals of a head injury.

4.  Entitlement to service connection for a right ankle disability, to include mild lateral instability.

5.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as being secondary to a right ankle disability.

6.  Entitlement to service connection for bilateral knee disability, to include as being secondary to a right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from June 1979 to May 1983.  

This appeal to the Board of Veterans' Appeals, hereinafter the Board, arose from rating actions of April and June 2008 of the Department of Veterans Affairs (VA) Regional Office (RO), in Houston, Texas, that, in pertinent part, denied the appellant's claims for entitlement to service connection for disabilities of the knees, right ankle, and back, along with the residuals of a head injury, tinnitus, and growths on the back and lower stomach.  In conjunction with his claim, the appellant provided testimony before the undersigned Veterans Law Judge (VLJ) in March 2012, in Houston, Texas.  A transcript of that hearing was prepared and has been included in the claims folder for review. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims for service connection, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2011) and that the Board can go forward on the claim based on the current record.

 
FINDINGS OF FACT

1.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty.  

2.  The appellant does not have growths either on the back or the front of the torso that are the result of military service to include the appellant's purported exposure to ionizing radiation.

3.  The appellant does not have residuals of a head injury as the result of military service.

4.  Resolving all doubt in the Veteran's favor, lateral instability of the right ankle had its onset in service.  

5.  Degenerative disc disease of the lumbar spine did not have its clinical onset in service and is not otherwise related to active duty or service-connected right ankle instability.  

5.  Bilateral knee disability did not have its clinical onset in service, and is not otherwise related to active duty or service-connected right ankle instability; degenerative joint disease of the knees was not exhibited within the first post service year.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

2.  Growths on the back and lower stomach were not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of the appellant's military service, to include as being due to ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2011). 

3.  Chronic residuals of a head injury were not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

4.  Right ankle lateral instability was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

5.  Degenerative disc disease of the lumbar spine, was not incurred in, or aggravated by, active military service and is not secondary to service-connected right ankle disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

6.  Bilateral knee disability was not incurred in, or aggravated by, active military service; degenerative joint disease of the knees may not be presumed to have been incurred as a result of the appellant's military service; bilateral knee disability is not secondary to service-connected right ankle disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the service member's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Veterans Claims Assistance Act (VCAA)

The appellant has come before the VA asking that service connection be granted for several disabilities that he believes began in or are the result of his military service.  The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

VA satisfied its duty to notify by means of a letter sent to the appellant in March 2007 from the agency of original jurisdiction (AOJ).  This letter informed the appellant of what evidence was required to substantiate the claim for service connection and of his, and VA's, respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  Additionally, the appellant was provided with Dingess notice via the letter that was sent to him by the RO.  Because this notice was provided, the Board finds no prejudice to the appellant in further proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby). 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  Such examinations were accomplished in September 2007 and May 2008, and the results from those examinations have been included in the claims folder for review.  The opinions included in those reports involved a review of the claims folder and the appellant's available service medical treatment records.  Moreover, the examiners were able to talk with and examine the appellant prior to annotating their findings with respect to the appellant's purported disabilities.  Therefore, the Board finds that the examiners' opinions are appropriate for rating purposes in this particular case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim. 

Moreover, the appellant was given the opportunity to present evidence and testimony before the RO and the Board.  The record reflects that the appellant availed himself of this opportunity and provided testimony before the undersigned VLJ in March 2012.  During that hearing, the appellant described each of the disabilities he was now suffering therefrom.  He further commented on the manifestations produced by each disorder and how long he had been experiencing those symptoms and manifestations.  It is further noted that the appellant's spouse provided additional information concerning her observations of her husband over the years and the types of symptoms she has seen exhibited by the appellant.  Additionally, the appellant was given notice that the VA would help him obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of his claim.  These documents include information and reports obtained from the Social Security Administration.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issues now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence, which was needed to establish the claim, and since VA has obtained all relevant evidence.  The claimant demonstrated an understanding of the evidence required to substantiate the claim for service connection.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency (and this has not been claimed either by the appellant or his representative), the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved. 

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  


II.  Entitlement to Service Connection.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2011).  Service connection may also be established on a secondary basis for disability, which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder, which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995). 

In order to prevail on the issue of secondary service connection, the record must show:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

A.  Tinnitus

The appellant has averred that as a result of his exposure to artillery fire and working around artillery pieces during his service in the US Army, he developed tinnitus, or ringing in the ears.  A review of the service medical treatment records reveals no complaints involving tinnitus or ringing in the ears.  It is further noted that when the appellant left the service, he failed to mention the tinnitus when he underwent his end-of-enlistment physical.  

The record shows that after the appellant left the service, he did not mention tinnitus or ringing in the ears until he submitted his claim for benefits.  In conjunction with his claim for benefits, he underwent a VA Audiological Examination in September 2007.  During that exam, the appellant first stated that he had suffered from tinnitus or ringing in the ears since service.  However, when further questioned by the audiologist, the appellant admitted that the tinnitus only occurred after exposure to excessive noise.  It was suggested that after a period of time, the ringing in the ears ceased.  The audiologist concluded the following:

The veteran reports an onset of bilateral tinnitus after any exposure to excessive noise.  He reports that his ears will ring anywhere from 5 minutes to 30 minutes following exposure to loud sounds.  This report is indicative of temporary tinnitus which "is short-term, probably due to temporary dysfunction of the auditory system" (Tyler, R., Tinnitus Handbook).

This report of temporary tinnitus is not consistent with tinnitus that results chronically as a result of excessive noise exposure and, in my opinion, is not related to his history of military noise exposure.

This veteran also reports a "waterfall-like sound or rushing sound" in both ears occurring every 2-3 weeks.  He reports that this sound is followed by his ears "plugging-up and going deaf."  This transient head noise is not consistent with tinnitus that results from excessive noise exposure.  It is my opinion that this veteran's report is not related to his history of military noise exposure.  

A further review of the medical documents from private and VA medical providers and facilities fails to show that the appellant has been diagnosed as suffering from tinnitus related to service.  Moreover, within three years after the appellant underwent the above noted audiological examination, when questioned about the disabilities from which he was suffering therefrom, the appellant failed to report and was silent about his purported chronic tinnitus.  For example, see VA Medical Record, October 21, 2010.  Also, while the appellant returned numerous times for treatment at the local VA Medical Center after the VA Audiological Exam of September 2007, none of the health care providers noted complaints involving tinnitus and they did not etiologically link the claimed tinnitus with the appellant's military service or any incident therein.  It is further noted by the Board that except for the appellant's statements, endorsed by his wife and his accredited representative, there is no other evidence of record concerning tinnitus.  There are no private doctors' opinions that confirm the presence of chronic, verses transient, tinnitus, or that link the purported disorder with the appellant's military service.  


The Veteran is competent and credible in claiming that he had tinnitus following acoustic trauma in service.  However, he is not competent to indicate that chronic tinnitus resulted from his acute tinnitus in service.  The audiologist noted that the type of tinnitus the Veteran had did not result from acoustic trauma in service because it was not constant.  It only occurred with acoustic trauma, whether in service or post service, and was not a chronic disability related to active service.  

Regarding the VA audiology opinion, the Board must weigh the credibility and probative value of the medical opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there are no medical opinions, either governmental or private, that rebut the VA opinion.  The VA medical care provider's opinion of September 2007 that concludes that the appellant is not suffering from chronic, versus temporary, tinnitus.  The VA examiner's opinion was not equivocal.  That examiner was very specific and direct in the opinion that was provided.  Based on the clarity and specificity provided in the VA opinion, the VA examiner's opinion does not appear speculative or based on information that is second-hand.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2011)(when considering application of the benefit- of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  In other words, the VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above. 

Here, a medical expert has fairly considered all the evidence and his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiner's opinion on which it bases its determination that service connection for tinnitus is not warranted.  The Board attaches the most significant probative value to the VA health care provider's opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  To state the matter in a different way, the Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the appellant's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no medical opinion to the contrary. 

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, competent and probative medical evidence that relates the appellant's purported tinnitus, first shown many, many years after service, with the appellant's military service has not been presented.  Therefore, after reviewing the appellant's claims folder, the Board finds that the record is without sufficient competent evidence showing that the purported disability in question became manifest or otherwise originated during his active duty service.  Moreover, the record does not show the purported disorder is etiologically related to his military service or any incident therein.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim.

B.  Skin Growths - Back and Stomach

The appellant has averred that while he was stationed on or near the Demilitarized Zone (DMZ) in South Korea, he was exposed to ionizing radiation.  He has maintained that as a result of this exposure, he developed growths on the back and lower stomach.  Although he has stated that he had the growths removed, he believes that he should receive VA compensation benefits for the growths and the residuals thereof.

The Court and the Federal Circuit Court have noted that there are three ways in which a veteran may establish service connection for a disability which he or she believes was caused by ionizing radiation in service.  First, under 38 U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 3.309(d) (2011), a veteran who participated in onsite testing involving the detonation of nuclear weapons, or participated in the post-World War II occupation or other duty in Hiroshima or Nagasaki, Japan, in 1945-1946, or was interned as a prisoner of war in Japan with opportunity for exposure to ionizing radiation, and who later contracts one of 15 listed types of cancer, will be granted service connection.  Second, under 38 C.F.R. § 3.311 (2011), a veteran who meets certain specified conditions, including exposure to ionizing radiation in service, may be granted service connection for one of the 24 disorders listed therein.  Third, where competent evidence is presented which traces causation of the claimed disability to a condition or event during service, direct service connection can be established, without the need to meet the conditions for the presumptions above, under 38 U.S.C.A. §§ 1110, 1131 (West 2002), and 38 C.F.R. § 3.303 (2011).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See also McGuire v. West, 11 Vet. App. 274 (1998). 

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or § 3.309 (2011), and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses received in service.  38 C.F.R. § 3.311(a)(1) (2011).  In all claims involving radiation exposure, other than from participation in atmospheric nuclear weapons test participation and/or Hiroshima and Nagasaki occupation, a request will be made of the Department of Defense for any available records concerning the veteran's exposure to radiation.  These records normally include, but may not be limited to, the veteran's Record of Occupation Exposure to Ionizing Radiation (reported on DD Form 1141), if maintained; service medical records; and other records which may contain information pertaining to the veteran's radiation exposure in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based upon available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2011). 

A "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and includes those diseases listed at 38 C.F.R. § 3.311(b)(2) (2011).  This list includes, but is not limited to, skin cancer, multiple myeloma, lymphomas other than Hodgkin's disease, and any other cancer.  When it is determined that a veteran was exposed to ionizing radiation as claimed, and the veteran subsequently develops a radiogenic disease which first became manifest within the period specified in 38 C.F.R. § 3.311(b)(5) (2011), the claim, before its adjudication, shall be referred to the Under Secretary for Benefits for consideration as to whether the disease resulted from exposure to ionizing radiation in service.  If, however, it is determined that the veteran was not exposed to ionizing radiation as claimed, or that he did not develop a radiogenic disease or it did not become manifest within the specified period, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances, pursuant to 38 C.F.R. § 3.311(b)(1), (2), (5), (c) (2011). 

The Court has consistently held, with regard to the substantive law cited at the beginning of our analysis, above, that "[s]ervice connection generally requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997).  A veteran who has made a showing of in-service incurrence or aggravation of a disease or injury "must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability . . . to be ultimately successful on the merits of the claim."  Wade v. West, 11 Vet. App. 302, 305 (1998).  

A review of the service medical treatment records are negative for any treatment for or findings suggestive that the appellant suffered from growths on the back and lower stomach.  Post-service medical records are also negative for findings, treatment, and complaints involving growths on the back and lower stomach.  The record shows that on two different occasions, in September 2007 and March 2010, the appellant underwent VA Skin Examinations.  Both examinations are negative for any complaints by the appellant that he previously suffered from growths of the stomach and back that were subsequently removed.  Moreover, both examinations are silent for any residuals of growths on the back or lower stomach  or any new growths that might be related to or caused by radiation exposure.  

The only evidence of record that even discusses the purported growths are the statements provided by the appellant himself.  It is the appellant who states that after service, he developed the growths that were subsequently removed.  It is the appellant who opines that the growths were caused by radiation exposure that occurred while he was on active duty in Korea.  While the Veteran is competent to attest that he has growths on his stomach and back or residuals of those growths the Board does not find his claim to be credible.  Assuming without conceding that he had growths some time after service, they were not observed on skin examinations during the course of the appeal and no residuals of these skin growths were seen.  The Board finds it unlikely that chronic residuals of the skin growths went unobserved on two examinations and were not elsewhere reported in the clinical record.  It is more likely that even if the skin growths did appear, they resolved without residuals.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The appellant has not provided any competent medical evidence to rebut the fact that the appellant's does not now suffer from any type of growths or that even the growths existed at one point in time.  In this case, a verifiable diagnosis of some type of skin growths has not been given or obtained or sustained.  Without such a diagnosis, entitlement to service connection may not be established.  The Board finds therefore that there is not sufficient evidence to place the evidence in equipoise as to whether the appellant suffers from skin growths or the residuals thereof related to or caused by his military service.  On the basis of these findings and following a full review of the record, the Board concludes that the record does not show that the appellant currently suffers from growths on the back and lower stomach, secondary to radiation exposure, related to his military service, and service connection is not warranted. 

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2011). 

The Board would further note that even if the medical evidence of record showed that the appellant had actually suffered from the growths of the stomach and back, and that there were residuals of their extraction, there is no evidence of record suggesting that the condition was caused by the appellant's military service or the result of ionizing radiation exposure.  That is, first the appellant has been extremely vague concerning his purported radiation exposure.  There is nothing in any of the service medical treatment records that would corroborate the appellant's assertions that he was exposed.  Moreover, the appellant's statements have been so imprecise and ambiguous concerning the exposure, that his purported exposure cannot be ascertained.  In other words, the appellant has not provided any information that would allow for the Board or the VA in general to help him ascertain whether he was actually exposed to radiation while on active duty.  The duty to assist an appellant is not a one-way street, and it is the conclusion of the Board that the appellant has not fulfilled his duty to cooperate in this matter.  If an appellant wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  It is further added that the records contained in the claims folder do not show any exposure to radiation monitored by dosimetry badge or that he participated in atmospheric nuclear weapon testing or any other radiation risk activity, as defined by 38 C.F.R. § 3.309(d)(3) (2011).  As there is no evidence demonstrating participation in a radiation-risk activity, the Board finds that he does not meet the criteria for qualification as a radiation-exposed service member.  

The Board has further weighed statements made by the appellant as to the incurrence of growths on the back and lower stomach and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the appellant.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In considering the statements of the appellant as to growths on the stomach and back, that may or may not be due to ionizing radiation exposure, in light of the evidence discussed, the Board finds that they did not present a persuasive history because they contradict other evidence of record.  There is nothing in the vast amount of medical records during service and after service that confirm the presence of the growths.  Moreover, he does not now have growths of any kind of the back and lower stomach/torso.  Hence, service connection is denied.  

C.  Residuals of a Head Injury

The third issue to be discussed is whether the appellant now suffers from the residuals of a head injury that was incurred while he was on active duty.  A review of the appellant's medical records from his service in the US Army is negative for any complaints or findings of a head injury.  The appellant, in his written statements and in his testimony before the Board, has stated that during a field exercise in Korea, he was struck in the dark by a truck.  He has further testified that as a result of that incident, he lost consciousness and after he recovered, he continued to have headaches and other head trauma residuals.  However, despite the appellant's statements concerning the accident and the injuries, symptoms, or manifestations he experienced as a result of the purported accident, the service medical treatment records do not confirm, corroborate, or support those assertions.  That is, none of the records show that the appellant was involved in a motor vehicle accident.  The records do not show broken bones, lacerations, cuts, scrapes, bruising, or any other manifestations that might be attributed to a motor vehicle accident.  In other words, those same service medical treatment records and reports are silent for any treatment following a motor vehicle accident, or any treatment for any residual-type injury or manifestation.  

Post-service VA medical treatment records show a diagnoses of residuals of a head injury (first diagnosed many years after service).  However, those records indicate that the appellant experienced a head injury, those same records are silent as to when that head injury occurred.  It seems likely that if the head injury occurred in service, this event would be reported by the Veteran.  It also seems likely that if the residuals were long-standing, this fact would be reported.  The VA treatment records are also quiet as to the cause of the head injury or the residuals from which the appellant now suffers therefrom that were caused by or the result of the head injury.  

Regarding the Veteran's lay testimony that current residuals of head trauma are related to service, he is competent to attest that he had a head injury in service with continuous symptoms ever since.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In this instance, the only opinion provided is that of the appellant and endorsed by the accredited representative.  In addition to a lack of any clinical evidence attributing the residuals of head trauma to service, there is no indication in the record that the residuals are long-standing or that they relate back to service.  The Veteran testified that the head injury resulted in loss of conscientiousness for several hours and stitches.  This should have been noted in the service treatment records but there is no such notation.  There is also a lack of any post service treatment for many years after service discharge.  A June 2009 clinical entry notes that psychological testing noted some peculiarities in thinking and thought processes likely marked by confusion and distraction, and that he may experience his thoughts as being somehow blocked or disrupted.  The Board does not find the Veteran's claim that he suffered a significant head injury in service and continued to have symptoms since that time to be convincing or credible.  

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, no complaints or symptoms of a head injury purportedly caused by a motor vehicle accident were noted in service.  Nor does competent and probative medical evidence relate the disability noted in the post-service VA medical records, first shown many years after service, with the appellant's military service or any incident therein.  The record does not show the purported disorder is etiologically related to his military service, or any incident therein, or to a service-connected disability.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim. 

D.  Right Ankle Disability

While the appellant was on active duty, he injured his right ankle.  The service medical records indicate that the injuries to the ankle were classified as "sprains" of the right ankle.  The records show that the appellant was, along with ankle sprains, diagnosed with soft tissue swelling, and that a part of the treatment the appellant was received was the casting of the ankle.  There is no indication in the service medical treatment records that, when he left the service in May of 1983, that he was diagnosed with a permanent disability of the right ankle.  

The record is silent for any treatment for the residuals of a right ankle sprain or a generalized right ankle disability within one year after his discharge from service.  

After the appellant submitted his claim for benefits, he underwent a VA examination of the ankle in May 2008.  Before the examination, the appellant told the examiner that the ankle was unstable and that it produced some pain and swelling.  He reported that he used prescription medications for control of the pain along with the use of an ankle brace for stability.  When examined, the ankle appeared anatomically normal without tenderness or swelling.  Some mild lateral instability was found put there was no indication of pain, weakness, or fatigue when examined.  X-ray films of the ankle only showed a posterior bony spur in the calcaneus but no other deficiencies, including arthritis, were reported.  Upon conclusion of the examination, the examiner indicated that as far as service connection for his ankle is concerned, there is just not enough physical evidence in the service medical records to indicate that the mild lateral instability that he has occurred while he was in the military.  There is no doubt he had mild sprain; however, from the service medical records the indication was that it was probably a grade I sprain which would not cause lateral instability.  The medical records are silent up until 2004.  There is no indication that the mild instability that he currently has produced any other injury from the medical files that we have.  Because of the mild nature of the sprain he sustained in the military and no historical evidence from the time he left the military until 2004, it is my opinion that the mild instability that he has is not connected to the mild injury that he sustained when he was in military service.  

The Veteran's claim of ankle problems in service are credible and supported by the record.  The service treatment records reflect several notations of right ankle problems and it is conceivable that these problems continued following active duty.  While there is no clinical record to support the Veteran's claim of continuity of symptoms since service, his claim is credible in light of the relatively extensive treatment in service.  Resolving all doubt in the Veteran's favor, the lateral instability of the right ankle was incurred in service.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

E.  Degenerative Disc Disease 
of the Lumbar spine and 
Bilateral knee disability

Also on appeal are the issues of entitlement to service connection for degenerative disc disease of the lumbar spine and bilateral knee disability.  The appellant has averred that "but for" his right ankle sprains in service, he would not have developed either a lower back disability or a bilateral knee disorder.  To support his assertions, he has proffered his statements before the Board and written affirmations.  He has not, however, provided the VA with any medical documentation that would corroborate, in any manner, his assertions.  

While it is true that the appellant suffered from repeated sprains of the right ankle while he was on active duty, the service medical treatment records are negative for any complaints involving either the knees or back.  These same records are also silent for any treatment for or findings indicative of a disability of the back or the knees.  The Board also notes that the claim in general is negative for any complaints or findings suggestive of degenerative joint disease of the knees within one year of his discharge from service.  

In support of his claim, the appellant has provided numerous private medical records from 2004, 2005, and 2006 that show repeated treatment for disabilities affecting the knees.  However, these same records do not contain any statements from any medical professionals that would link any conditions of the knees from which the appellant was suffering therefrom with his military service or any incident therein.  The same records do not suggest, insinuate, or hypothesize that the appellant's inservice right ankle disability led to the development of either a back disorder or a bilateral knee disability.  Finally, the private medical records do not contain any statements by the appellant where he has expressed his beliefs that his knee disorders were secondary to the right ankle instability or right ankle disability in general.  

The Board notes that when the appellant underwent a VA Joints Examination in May 2008, the medical care provider proffered a detailed analysis concerning any relationship between the appellant's current right ankle disability with his military service or any incident therein.  In addition to the opinion provided with respect to the right ankle, the examiner further concluded that the appellant's bilateral knee disability and his degenerative disc disease of the lumbar spine were not caused by or the result of a current ankle disability.  In other words, although the appellant may now suffer from disabilities affecting the knees and back, the medical evidence of record did not show a relationship between the disorders and the appellant's military service, any incident therein, or any current right ankle disability.  

It is also noted by the Board that there is no medical evidence of record covering the period from 1983 to 2004.  In other words, there are no medical reports showing that the appellant sought treatment for either disability within one year of his discharge from service.  Additionally, the VA treatment records are negative for any opinions or hypotheses concerning the etiology of the appellant's current back disorder and knee disabilities.  

With regard to these pieces of medical evidence, or the lack thereof, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-1 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, the Board finds that the VA doctor's opinion of May 2008 was factually accurate.  The examiner pointed to established facts in the opinion.  The Board further believes that the doctor provided sound reasoning in the analysis of the appellant's disabilities and the etiology of the back and bilateral knee disabilities.  In other words, the VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above.  The VA examiner supported his conclusions based on the objective evidence of record and sound medical principles.  

Accordingly, the Board attaches the most significant probative value to the VA opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  To state the matter in a different way, the Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the appellant's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no medical opinion to the contrary. 

With respect to the appellant's claim, the only other opinion addressing whether there is a link between the appellant's disabilities of the lower back and of the knees and his service is that of the appellant and endorsed by the accredited representative.  Yet, merely the claim has been made that the appellant's disabilities are related to his military service or to the now service-connected right ankle disability.  There has not been a discussion of the salient facts nor has there been provided any type of rationale that would corroborate any of the appellant's conclusions.  The Board finds that the generalized statements provided by the appellant are too general in nature to provide, alone, the necessary evidence to show that the current disabilities were caused by or the result of his military service or to a disability that has not been service-connected.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

Nevertheless, in support of his appeal, the appellant has written and provided testimony concerning the etiology of the disorders.  This evidence is considered lay evidence.  38 C.F.R. § 3.159(a)(2) (2011).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Board does not doubt the sincerity of the appellant in reporting his belief that his disabilities are somehow related to his military service or his service-connected right ankle disability.  The Board also believes that the appellant is sincere in expressing these hypotheses.  However, the matter at hand involves medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide medical opinions regarding the diagnosis of degenerative disc disease of the lumbar spine or bilateral knee disability.  See Barr.  Thus, the lay assertions are not competent to support a grant of service connection. 

The medical evidence shows that the appellant now has disabilities of the back and the knees.  Neither disability was noted during the appellant's enlistment and complaints involving both conditions were not reported until the appellant filed his current claim for benefits.  Additionally, in view of the period without evidence of treatment from 1983 to 2004, and the lack of clinical findings until after the appellant filed this claim for benefits, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, none of the medical evidence links the current disorders with the appellant's military service or his service-connected right ankle disability.  Despite the appellant's written and testimonial statements to the contrary, there is no probative and persuasive medical evidence of record to establish service connection for either disability.  As such, the probative and persuasive evidence preponderates against the appellant's claim and the benefit-of-the-doubt doctrine is not applicable.  Service connection is not warranted in this case.


ORDER

1.  Entitlement to service connection for tinnitus is denied.

2.  Entitlement to service connection for "growths" on the back and lower stomach, to include as being due to ionizing radiation exposure is denied.

3.  Entitlement to service connection for the residuals of a head injury is denied.

4.  Entitlement to service connection for a right ankle lateral instability is allowed.

5.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as being secondary to a right ankle disability, is denied.

6.  Entitlement to service connection for bilateral knee disability, to include as being secondary to a right ankle disability, is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


